Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made as of June 16, 2009,
between Gary H. Schoenfeld (“Executive”) and Pacific Sunwear of California, Inc.
(the “Company”).
RECITALS
     A. The Company desires that Executive be employed by the Company to carry
out the duties and responsibilities described below, all on the terms and
conditions hereinafter set forth, effective as of June 29, 2009 (the “Effective
Date”), and Executive is willing to accept such employment on such terms and
conditions.
     B. This Agreement shall govern the employment relationship between
Executive and the Company from and after the Effective Date and supersedes and
negates all previous agreements and understandings with respect to such
relationship.
AGREEMENT
     The parties agree as follows:
1. DUTIES
     (a) The Company does hereby hire, engage, and employ Executive as its
President and Chief Executive Officer for the Term (as defined in Section 2).
Executive does hereby accept and agree to such hiring, engagement, and
employment. Executive shall serve the Company in such position in conformity
with the provisions of this Agreement and the general direction of the Board of
Directors of the Company (the “Board”). Executive shall have duties and
authority consistent with Executive’s position as President and Chief Executive
Officer. The Company further agrees to nominate and recommend Executive for
election to the Board at the first annual meeting of the Company’s shareholders
at which directors are elected after the Effective Date. If Executive is elected
to serve on the Board, Executive shall not receive additional compensation for
such Board service.
     (b) Throughout his employment, Executive shall devote his time, energy, and
skill to the performance of his duties for the Company, vacations and other
leave authorized under this Agreement excepted. During his employment hereunder,
and except for his service on the board of directors of Camelback Products LLC
(“Camelback Products”) (on which Executive may continue to serve so long as such
service does not materially interfere with Executive’s performance of his duties
for the Company), Executive shall not serve as a director, officer, partner,
member or employee of, or consultant to, any other company or business without
first receiving the written consent of the Board. In the event that Executive
ceases to serve on the board of directors of Camelback Products, the Board shall
not unreasonably withhold its consent to Executive serving on another board of
one company or business that does not compete with the Company. The foregoing
notwithstanding, Executive shall be permitted to engage in charitable, civic,
educational, professional, industry and community affairs, to serve on the
boards of directors of non-profit organizations, and to manage Executive’s
passive personal investments, provided that such activities do not materially
interfere with the performance of Executive’s duties hereunder. All of
Executive’s business and professional relationships shall at

 



--------------------------------------------------------------------------------



 



all times be in compliance with the conflict of interest and other policies set
forth in the Company’s Code of Ethical Standards, Business Practices and Conduct
applicable to all officers and employees of the Company (the “Code of Ethics”).
     (c) Executive hereby represents to the Company that he is not subject to
any employment, confidentiality, trade secret or similar agreement, which would
interfere with the performance of his duties for the Company.
2. TERM
     The term of employment under this Agreement (the “Term”) shall commence on
the Effective Date and shall terminate on the third (3rd) anniversary of the
Effective Date (the “Termination Date”); provided, however, that this Agreement
shall be automatically renewed, and the Term shall be automatically extended for
one (1) additional year on each anniversary of the Effective Date, unless either
party gives notice, in writing, more than sixty (60) days prior to such
anniversary that the Term shall not be extended (or further extended, as the
case may be). The term “Term” shall include any extension thereof pursuant to
the preceding sentence. Provision of notice that the Term shall not be extended
or further extended, as the case may be, shall not constitute a breach of this
Agreement and shall not constitute “Good Reason” for purposes of this Agreement.
Notwithstanding the foregoing, the Term is subject to earlier termination as
provided below in this Agreement.
3. COMPENSATION
     (a) Base Salary. Executive’s base salary as increased from time to time
(the “Base Salary”) shall be paid in accordance with the Company’s regular
payroll practices in effect from time to time, but not less frequently than in
monthly installments. Executive’s Base Salary shall initially be at an
annualized rate of One Million Fifty Thousand Dollars ($1,050,000). Following
the conclusion of the Company’s fiscal year ending on or about January 31, 2012,
Executive will be eligible for an annual performance and salary review, with any
corresponding increase in Executive’s Base Salary to be determined by the
Compensation Committee of the Board (the “Compensation Committee”), which will
consider such increase in good faith and with consideration of the performance
of Executive and the Company during the just-concluded fiscal year. In no event,
however, shall Executive’s Base Salary be reduced from its then-current level at
any time.
     (b) Annual Bonus. For each fiscal year of the Company that ends during the
Term, Executive will be eligible to participate in and receive a bonus under the
Company’s annual bonus plan (the “Annual Bonus”). Executive’s target Annual
Bonus will be 100% of Base Salary (the “Target Annual Bonus”) with a maximum
Annual Bonus of 200% of Base Salary if the Company reaches its established
stretch target for the applicable fiscal year; provided, however, that Executive
shall not be eligible for an Annual Bonus with respect to the fiscal year ending
on or about January 31, 2010. The Annual Bonus amount shall be determined by the
Company’s Compensation Committee based upon achievement of Company and
individual performance goals to be established each fiscal year by the
Compensation Committee. The Annual Bonus payment, if any, shall be made in or
around April of the fiscal year following the fiscal year for which the bonus is
earned, provided that in all events (except as provided in

2



--------------------------------------------------------------------------------



 



Sections 5(b), 6(b) and Section 7) Executive must be employed by the Company
through the date on which the bonus is paid in order to be eligible to receive
any payment of the bonus.
     (c) Equity Compensation. At the first regular meeting of the Compensation
Committee held following the Effective Date, the Compensation Committee will
approve the grant to Executive of the following equity awards under the
Company’s 2005 Performance Incentive Plan (the “2005 Plan”), each such award to
be effective on the date of such approval by the Compensation Committee (the
“Grant Date”):

  •   An option to purchase 1,000,000 shares of the Company’s common stock, with
the per share exercise price of such option to be the closing market price of a
share of the Company’s common stock on the Grant Date, the expiration date of
such option to be the day before the seventh anniversary of the Grant Date
(subject to earlier termination as provided in the applicable award agreement),
and such option to vest and become exercisable with respect to 25% of the shares
covered by such option on each of the first four anniversaries of the Grant
Date, in each case subject to Executive’s employment by the Company through the
applicable vesting date; and     •   An award of 25,000 restricted shares of the
Company’s common stock, such award to vest with respect to 100% of the shares
covered by the award on the first anniversary of the Grant Date, subject to
Executive’s employment by the Company through the vesting date.

     In addition, provided Executive is then still employed by the Company, the
Compensation Committee will approve the grant to Executive at the first regular
meeting of the Compensation Committee held in January 2010 of an option to
purchase 500,000 shares of the Company’s common stock, with the per share
exercise price of such option to be the closing market price of a share of the
Company’s common stock on the date of such approval (the “January Grant Date”),
the expiration date of such option to be the day before the seventh anniversary
of the January Grant Date (subject to earlier termination as provided in the
applicable award agreement), and such option to vest and become exercisable with
respect to 100% of the shares covered by such option on the fourth anniversary
of the Effective Date, subject to Executive’s employment by the Company through
the vesting date.
     Each of the foregoing awards will be evidenced by an award agreement in the
Company’s standard form of award agreement for that particular type of award
under the 2005 Plan and be subject to such other terms as are provided therein
and in the 2005 Plan. Copies of the 2005 Plan and such forms of award agreements
have been provided to Executive. The parties acknowledge and agree that the
foregoing awards are intended to satisfy the Company’s obligation to grant
equity incentive awards to Executive through 2011 (if employment continues
through such period) and the parties do not anticipate that additional equity
incentive awards will be granted to Executive prior to 2012. The amount, timing,
and other terms of any future equity award grants to Executive shall be
determined by the Board (or the Compensation Committee) in its good faith
discretion.

3



--------------------------------------------------------------------------------



 



4. BENEFITS
     (a) Health, Welfare and Pension. During the Term, Executive shall be
entitled to participate, on no less favorable terms than those generally
applicable to other senior executives of the Company, in all health and welfare
benefit plans and programs and all retirement, deferred compensation, auto
allowance and similar plans and programs generally available to other executives
or employees of the Company as in effect from time to time, subject to any
legally required restrictions specified in such plans and programs.
Notwithstanding the foregoing, Executive shall not be eligible to participate in
any severance plan, program or arrangement of the Company (other than this
Agreement), including, without limitation, the Company’s Executive Severance
Plan, and shall not be entitled to any severance benefits under any such plan,
program or arrangement.
     (b) Vacation and Other Leave. During the Term, Executive shall accrue
vacation at a rate of four (4) weeks per year (subject to the Company’s standard
vacation policies applicable to Company executives which limit or eliminate
accruals for any period of time when the individual has accrued and untaken
vacation in excess of a prescribed level). Such vacation shall be scheduled and
taken in accordance with the Company’s standard vacation policies applicable to
Company executives. Executive shall also be entitled to all other holiday and
leave pay generally available to other executives of the Company.
     (c) Expense Reimbursements. During the Term, the Company shall, pursuant to
the Company’s expense reimbursement policies, promptly reimburse Executive for
reasonable expenses incurred in connection with the performance of his duties
for the Company.
5. DEATH OR DISABILITY
     (a) Definition of Disabled and Disability. For purposes of this Agreement,
the terms “Disabled” or “Disability” shall mean Executive’s inability, because
of physical or mental illness or injury, to perform the essential functions of
his customary duties pursuant to this Agreement, even with a reasonable
accommodation, and the continuation of such disabled condition for a period of
one hundred eighty (180) continuous days, or for not less than two hundred ten
(210) days during any continuous twenty-four (24) month period.
     (b) Termination Due to Death or Disability. If Executive dies during the
Term, Executive’s employment shall automatically cease and terminate as of the
date of Executive’s death. If Executive becomes Disabled during the Term, the
Company may terminate Executive’s employment upon thirty (30) days notice to
Executive. In the event of the termination of employment hereunder due to
Executive’s death or Disability, Executive or his estate shall be entitled to
receive:

  (i)   a lump sum cash payment, payable on the termination of Executive’s
employment, equal to the sum of (x) any accrued but unpaid Base Salary as of the
date of Executive’s termination of employment hereunder, and (y) any accrued but
unused vacation time in accordance with Company policy;

4



--------------------------------------------------------------------------------



 



  (ii)   a payment equal to any earned but unpaid Annual Bonus in respect of the
most recently completed fiscal year preceding Executive’s termination of
employment hereunder payable at the same time bonuses are paid for such
completed fiscal year to other senior executives of the Company, but in no event
later than two and one-half (2 1/2) months following the end of such completed
fiscal year;     (iii)   a “Pro Rata Portion of the Bonus,” meaning an amount
equal to any Annual Bonus to which Executive would have been entitled had
Executive remained an employee for the balance of the Company’s fiscal year in
which his employment terminated multiplied by a fraction, the numerator of which
is the number of days from February 1 of such fiscal year through the date of
Executive’s termination, and the denominator of which is 365. Such Pro Rata
Portion of the Bonus, if any, shall be paid to Executive in a single payment at
the same time bonuses are paid for the fiscal year of termination to other
senior executives of the Company, but in no event later than two and one-half (2
1/2) months following the end of such fiscal year;     (iv)   such employee
benefits, if any, to which Executive may be entitled under the employee benefit
plans and arrangements of the Company; and     (v)   reimbursement of any
expenses incurred by Executive during the Term that are reimburseable by the
Company in accordance with Section 4(c) (the amounts described in clauses
5(b)(i) through (v) are collectively referred to herein as the “Accrued
Obligations”).

6. TERMINATION BY THE COMPANY
     (a) Termination for Cause. The Company may terminate the Term and
Executive’s employment hereunder for Cause at any time; provided, however, that
in the event of conduct giving rise to a claim of Cause based on any of clauses
(iv) through (vii) of the following definition of “Cause,” Executive shall be
given written notice of the grounds claimed to constitute Cause and (except as
otherwise provided below) be given an opportunity (of not more than 30 days) to
promptly cure such conduct. The Company need not, however, give Executive such
an opportunity to cure if (x) a cure is not reasonably possible in the
circumstances or (y) the Company has theretofore given notice to Executive of
similar conduct (whether or not he cured the prior instance(s) of such conduct).
Executive agrees that a cure may not be possible in all circumstances. The term
“Cause” for purposes of this Agreement shall mean a determination by the
Compensation Committee of the Board, acting in good faith and based on the
information then known to it, that one or more of the following has occurred:

  (i)   Executive’s conviction of, or entrance of a plea of guilty or nolo
contendere to a felony;     (ii)   fraudulent conduct by Executive in connection
with the business affairs of the Company or any of its Subsidiaries;

5



--------------------------------------------------------------------------------



 



  (iii)   theft, embezzlement, or other criminal misappropriation of funds by
Executive from the Company or any of its Subsidiaries;     (iv)   Executive’s
bad faith refusal to perform his duties to the Company or its Subsidiaries, or
follow the lawful orders of the Board;     (v)   Executive’s willful misconduct,
which has, or would if generally known, materially adversely affect the good
will, business, or reputation of the Company or any of its Subsidiaries;    
(vi)   Executive’s material breach of any written agreement between Executive
and the Company or any of its Subsidiaries; or     (vii)   Executive’s material
violation of the Company’s Code of Ethics or Code of Ethics for the Chief
Executive Officer and Senior Financial Officers.

     In the event of the termination of Executive’s employment hereunder due to
a termination by the Company for Cause, then Executive shall be entitled to
receive payment of the Accrued Obligations (excluding the Pro Rata Portion of
the Bonus) and the Company shall have no further obligation to Executive
pursuant to this Agreement.
     If the Company attempts to terminate Executive’s employment pursuant to
this Section 6(a) and it is ultimately determined that the Company lacked Cause,
the provisions of Section 6(b) (“Termination by the Company-Termination Without
Cause”) shall apply and Executive shall be entitled to receive the payments
called for by Section 6(b) (“Termination by the Company-Termination Without
Cause”).
     For purposes of this Agreement, the term “Subsidiary” means any corporation
or other entity a majority of whose outstanding voting stock or voting power is
beneficially owned, directly or indirectly, by the Company.
     (b) Termination Without Cause. The Company may, with or without reason,
terminate Executive’s employment hereunder without Cause at any time, by
providing Executive written notice of such termination. Such notice shall
specify the effective date of the termination of Executive’s employment. In the
event of the termination of Executive’s employment hereunder due to a
termination by the Company without Cause (other than due to Executive’s death or
Disability), then Executive shall be entitled to payment of the Accrued
Obligations and, subject to Section 6(c), the following severance benefits, such
benefits to be paid at the times and in the manner provided in Section 6(d):

  (i)   a cash payment equal to Executive’s last annualized rate of Base Salary
in effect on or immediately prior to Executive’s Separation from Service;    
(ii)   a cash payment equal to (i) the quotient obtained by dividing Executive’s
Base Salary (at the last annualized rate in effect on or immediately prior to
Executive’s Separation from Service) by twelve (12), multiplied by
(ii) Executive’s Years of Service as of Executive’s Separation from Service (up
to a maximum of twelve (12) Years of Service); provided, however,

6



--------------------------------------------------------------------------------



 



      that in no event shall the amount determined pursuant to this
Section 6(b)(ii) exceed an amount equal to (x) the amount obtained by
multiplying two (2) by Executive’s Base Salary (at the last annualized rate in
effect on or immediately prior to Executive’s Separation from Service), less
(y) the amount determined pursuant to Section 6(b)(i);     (iii)   a cash
payment equal to the expected aggregate cost, as reasonably determined by the
Compensation Committee, of the premiums that would be charged to Executive to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for Executive (and, if applicable, Executive’s eligible dependents) as
last in effect upon or immediately prior to Executive’s Separation from Service,
for twelve (12) months; and     (iv)   payment or reimbursement of Executive’s
costs for outplacement services obtained by Executive within the twelve
(12) month period following Executive’s Separation from Service up to a maximum
of $20,000.

For purposes of this Agreement, Executive’s severance benefits shall be
calculated with respect to Executive’s Base Salary as in effect prior to any
reduction that would constitute “Good Reason” (as defined in Section 7) for
Executive’s resignation.
For purposes of this Agreement, the term “Years of Service” shall mean the
number of whole years that Executive was employed by the Company or any of its
Subsidiaries. Years of Service shall be determined by dividing the total number
of calendar days on which Executive was employed by the Company or one or more
of its Subsidiaries by three hundred sixty-five (365). Any fractional year shall
be disregarded.
For purposes of this Agreement, a “Separation from Service” occurs when
Executive dies, retires, or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
     (c) Compliance with Agreement; Release.

  (i)   Notwithstanding anything to the contrary contained in this Agreement but
subject to Section 6(c)(ii), during the period in which Executive is entitled to
receive any payments described in Sections 6(b)(i) and 6(b)(ii) (including any
entitlement to receive such payments pursuant to Section 7) and prior to the
date on which all such payments have been made to Executive pursuant to
Section 6(d)(i), any money or other valuable consideration earned or otherwise
received by Executive or credited to Executive’s account (whether presently or
on a deferred basis) from the provision of services (whether as an employee,
independent contractor, consultant, advisor, or otherwise) during such period
shall be offset against and serve to decrease the amount of any such payments.

7



--------------------------------------------------------------------------------



 



      Executive agrees to notify the Company in writing immediately upon
receiving or earning any such money or other valuable consideration.     (ii)  
Notwithstanding anything to the contrary contained in this Agreement, the
Company’s obligation to make any payment of severance benefits to Executive
pursuant to Section 6(b), Section 7 or Section 10(a) (or to continue making any
such payment, as the case may be) is subject to the condition precedent that
Executive shall have complied with the restrictive covenants set forth in
Sections 11 through 14 hereof; provided, however, that, subject to
Section 6(c)(iii), in no event shall the total amount actually paid by the
Company pursuant to Sections 6(b)(i) and 6(b)(ii) (or Sections 7 or 10(a)(i) and
10(a)(ii), if applicable) be less than the lesser of (i) the aggregate amount
Executive is otherwise entitled to receive pursuant to such sections, or
(ii) Ten Thousand Dollars ($10,000), regardless of any breach by Executive of
Executive’s obligations under Section 6(c)(i) or any of the provisions of
Sections 11 through 14, which amount Executive agrees is good and sufficient
consideration for the release described in Section 6(c)(iii).     (iii)  
Notwithstanding anything to the contrary contained in this Agreement, the
Company’s obligation to make any payment of severance benefits pursuant to
Section 6(b), Section 7 or Section 10(a) is subject to the condition precedent
that (A) Executive has fully executed a valid and effective release (in the form
attached hereto as Exhibit A or such other form as the Compensation Committee
may reasonably require in the circumstances, which other form shall be
substantially similar to that attached hereto as Exhibit A but with such changes
as the Compensation Committee may determine to be required or reasonably
advisable in order to make the release enforceable and otherwise compliant with
applicable laws), (B) such executed release is delivered by Executive to the
Company so that it is received by the Company in the time period specified
below, and (C) such release is not revoked by Executive (pursuant to any
revocation rights afforded by applicable law). In order to satisfy the
requirements of this Section 6(c)(iii), Executive’s release referred to in the
preceding sentence must be delivered by Executive to the Company so that it is
received by the Company no later than thirty (30) calendar days after
Executive’s Separation from Service (or such later date as may be required for
an enforceable release of Executive’s claims under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), to the extent the ADEA is
applicable in the circumstances, in which case Executive will be provided with
either twenty one (21) or forty five (45) days, depending on the circumstances
of the termination, to consider the release). In addition, the Company may
require that Executive’s release be executed no earlier than the date that
Executive’s employment with the Company terminates.

8



--------------------------------------------------------------------------------



 



     (d) Form and Timing of Severance Payments. Any severance benefits that
become payable to Executive pursuant to Section 6(b) (including any such
benefits payable pursuant to Section 7) or Section 10(a) shall be paid at the
times and in the manner set forth in this Section 6(d).

  (i)   The payments described in Sections 6(b)(i) and 6(b)(ii) shall be paid by
the Company in cash to Executive in a series of twelve (12) substantially equal
monthly installment payments (each constituting the same approximate fraction of
the aggregate severance amount), with the first such installment payment being
made within ten (10) business days following the date on which Executive’s
release contemplated by Section 6(c) has been executed by Executive, delivered
to the Company, and has become effective and irrevocable by Executive (to the
extent Executive has any revocation rights under applicable law) and with the
remaining eleven (11) installment payments being made monthly thereafter for
eleven (11) months. Notwithstanding the foregoing provisions, if a Change in
Control Event (as defined below) occurs upon or at any time after Executive’s
Separation from Service, the aggregate amount of the remaining unpaid
installments shall be paid to Executive in cash in a lump sum not more than
thirty (30) days after such Change in Control Event.     (ii)   The payments
described in Section 10(a)(i) and in Section 6(b)(iii) or Section 10(a)(ii), as
applicable, shall be paid by the Company in cash to Executive on or within
(x) the seventy-four (74) day period following Executive’s Separation from
Service, or, if later and in the case of payments described in Sections 10(a)(i)
or 10(a)(ii), (y) the thirty (30) day period following the Change in Control
Event, as applicable.     (iii)   Any payment or reimbursement to which
Executive may become entitled pursuant to Section 6(b)(iv) or Section 10(a)(iii)
shall be subject to the Company’s expense reimbursement policies in effect
immediately prior to Executive’s Separation from Service (or, if earlier, the
date of a Change in Control Event) and applicable to the Company’s executives
generally and shall be fully paid or reimbursed, as applicable, by the Company
not later than the end of Executive’s third taxable year following Executive’s
taxable year in which Executive’s Separation from Service occurs.     (iv)  
Each installment of severance benefits is a separate “payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i), and the severance benefits are
intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9) (to the
extent of the applicable limitations of such exemptions). However, if such
exemptions are not available, the provisions of Section 6(d)(v) shall apply.    
(v)   The provisions of this paragraph shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to

9



--------------------------------------------------------------------------------



 



      Section 409A of the Code. Notwithstanding any other provision herein, if
Executive is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any distribution of his severance
benefits hereunder until the earlier of (i) the date which is six (6) months
after his Separation from Service for any reason other than death, or (ii) the
date of Executive’s death. Any amounts otherwise payable to Executive upon or in
the six (6) month period following Executive’s Separation from Service that are
not so paid by reason of the preceding paragraph shall be paid (without
interest) as soon as practicable (and in any event within thirty (30) days)
after the date that is six (6) months after Executive’s Separation from Service
(or, if earlier, as soon as practicable after the date of Executive’s death).

7. TERMINATION BY EMPLOYEE
     Executive shall have the right to terminate Executive’s employment
hereunder at any time with or without “Good Reason” (as defined below) by
providing sixty (60) days written notice of such termination to the Company. In
the event of the termination of Executive’s employment hereunder by Executive
without Good Reason, then Executive shall be entitled to receive payment of the
Accrued Obligations (excluding the Pro Rata Portion of the Bonus) and the
Company shall have no further obligation to Executive pursuant to this
Agreement. In the event of the termination of Executive’s employment hereunder
by Executive for Good Reason, then Executive shall be entitled to payment of the
Accrued Obligations and, subject to Section 6(c), the severance benefits set
forth in clauses (i) through (iv) of Section 6(b), such benefits to be paid at
the times and in the manner provided in the corresponding provisions of
Section 6(d).
     For purposes hereof, the term “Good Reason” shall mean the occurrence of
any one or more of the following conditions without Executive’s express written
consent:

  (i)   a material diminution in Executive’s authority, duties or
responsibilities;     (ii)   a material diminution in Executive’s rate of base
compensation;     (iii)   a change in the location of Executive’s principal
workplace for the Company to a location that is more than fifty (50) miles from
Anaheim, California and that results in an increased commute for Executive from
his principal residence (except for reasonable periods of required travel on
Company business); or     (iv)   a material breach by the Company of this
Agreement.     provided, however, that any such condition shall not constitute
“Good Reason” unless both (x) Executive provides written notice to the Company
of the condition claimed to constitute Good Reason within ninety (90) days of
the initial existence of such condition, and (y) the Company fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of Executive’s
employment with the Company

10



--------------------------------------------------------------------------------



 



      shall not be treated as a termination for “Good Reason” unless such
termination occurs not more than one (1) year following the initial existence of
the condition claimed to constitute “Good Reason.”

8. EXPIRATION OF TERM
     In the event Executive’s employment has not otherwise been terminated
pursuant to this Agreement, Executive’s employment shall terminate effective on
the Termination Date. In such event, Executive shall be entitled to receive
payment of the Accrued Obligations.
9. EFFECT OF TERMINATION ON BOARD MEMBERSHIP
     Executive agrees that any termination of Executive’s employment hereunder
by either Executive or the Company shall, unless otherwise agreed in writing by
Executive and the Company, effect a resignation of Executive from the Board (if
Executive is then a member of the Board) concurrent with the termination date.
10. CHANGE IN CONTROL
     (a) Change in Control Severance Benefits. If (1) Executive’s employment
with the Company is terminated during the Term by the Company without Cause (and
other than due to Executive’s death or Disability) or by Executive for Good
Reason, and (2) such termination of employment occurs at any time during the
period commencing three (3) months before the occurrence of a Change in Control
Event and ending twelve (12) months after such Change in Control Event, then
Executive shall be entitled to payment of the Accrued Obligations and, subject
to Section 6(c), the following severance benefits, such benefits to be paid at
the times and in the manner provided in Section 6(d):

  (i)   a cash payment equal to (i) 2.0, multiplied by (ii) the sum of
(x) Executive’s highest annualized rate of Base Salary in effect in the one year
period preceding Executive’s Separation from Service, and (y) Executive’s Target
Annual Bonus for the Company’s fiscal year in which Executive’s Separation from
Service occurs (or, if there is then no such target bonus opportunity, the
average Annual Bonus paid by the Company to Executive for the last three full
fiscal years of the Company prior to Executive’s Separation from Service).    
(ii)   a cash payment equal to the amount determined under Section 6(b)(iii),
subject to the conditions and limitations set forth in such section.     (iii)  
payment or reimbursement of Executive’s costs for outplacement services as
provided in Section 6(b)(iv), subject to the conditions and limitations set
forth in such section.

If Executive is otherwise entitled to receive benefits under both Section 6(b)
or Section 7 above and this Section 10(a), Executive shall receive the benefits
provided in this Section 10(a) and not the benefits provided in Section 6(b) or
Section 7. If Executive has previously commenced receiving benefits under
Section 6(b) or Section 7, and then becomes entitled to benefits under

11



--------------------------------------------------------------------------------



 



this Section 10(a) due to a Change in Control Event that follows Executive’s
termination, Executive shall receive severance benefits under this Section 10(a)
less the amount of any severance benefits theretofore provided pursuant to
Section 6(b) or Section 7, and Executive shall thereafter not be entitled to any
severance benefits otherwise due pursuant to Section 6(b) or Section 7.
For purposes of this Agreement, “Change in Control Event” has the meaning
ascribed to such term under the 2005 Plan as in effect on the Effective Date. In
no event shall a transaction or other event that occurred prior to the Effective
Date constitute a Change in Control Event. Notwithstanding any other provision
herein, a transaction shall not constitute a Change in Control Event for
purposes of this Agreement unless it is a “change in the ownership or effective
control” of the Company, or a change “in the ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
     (b) Section 280G.

  (i)   Notwithstanding anything contained in this Agreement to the contrary, to
the extent that any payment or distribution of any type to or for Executive by
the Company or any of its affiliates, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (including,
without limitation, any accelerated vesting of stock options or other
equity-based awards granted by the Company to Executive) (collectively, the
“Total Payments”) is or will be subject to the excise tax imposed under
Section 4999 of the Code (which reference includes, for purposes of this
Agreement, any similar successor provision to Section 4999), then the Total
Payments shall be reduced (but not below zero) so that the maximum amount of the
Total Payments (after reduction) shall be one dollar ($1.00) less than the
amount which would cause the Total Payments to be subject to the excise tax
imposed by Section 4999 of the Code; provided that such reduction to the Total
Payments shall be made only if the total after-tax benefit to Executive is
greater after giving effect to such reduction than if no such reduction had been
made. The Company shall reduce or eliminate the Total Payments by first reducing
or eliminating any cash severance benefits, then by reducing or eliminating any
accelerated vesting of stock options, then by reducing or eliminating any
accelerated vesting of other equity-based awards, then by reducing or
eliminating any other remaining Total Payments. The preceding provisions of this
Section 10(b) shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation.     (ii)   Any determination that Total Payments to
Executive must be reduced or eliminated in accordance with Section 10(b)(i) and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm or consulting firm with experience in
such matters selected by the Company (the “Accounting Firm”), which shall

12



--------------------------------------------------------------------------------



 



      provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days after the date such calculation is requested
by the Company or Executive. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control Event, Executive shall appoint another nationally recognized
accounting or consulting firm with experience in such matters to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. If a reduction or elimination of
Total Payments to Executive in accordance with the foregoing is necessary based
on the Accounting Firm’s determination, the Accounting Firm shall furnish
Executive with a written opinion that failure to limit the amount of the Total
Payments would result in the imposition of a tax under Section 4999 of the Code
as well as the estimates of Executive’s after-tax net benefits before and after
giving effect to such a reduction. Any determination by the Accounting Firm
shall be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Total
Payments to Executive which will not have been made by the Company should have
been made. The Accounting Firm shall determine the amount of such underpayment
that has occurred and any such underpayment shall be promptly paid by the
Company to or for the benefit of Executive. In the event that any Total Payment
made to Executive shall be determined by the Accounting Firm to result in the
imposition of any tax under Section 4999 of the Code and a reduction of Total
Payments was otherwise required pursuant to Section 10(b)(i) to avoid the
imputation of such tax, Executive shall promptly repay the amount of such excess
to the Company together with interest on such amount (at the same rate as is
applied to determine the present value of payments under Section 280G or any
successor thereto), from the date the reimbursable payment was received by
Executive to the date the same is repaid to the Company.

11. NON-COMPETITION
     Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
     (a) During his employment, and except as permitted by Section 1(b),
Executive will not, directly or indirectly, (i) engage in any business for
Executive’s own account that competes with the business of the Company or its
Subsidiaries (including, without limitation, businesses which the Company or its
Subsidiaries have specific plans to conduct in the future and as to which
Executive is aware of such planning), (ii) enter the employ of, or render any
services to, any person engaged in any business that competes with the business
of the Company or its Subsidiaries, (iii) acquire a financial interest in any
person engaged in any business that competes with the business of the Company or
its Subsidiaries, directly or indirectly, as an

13



--------------------------------------------------------------------------------



 



individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant, or (iv) interfere with business relationships (whether formed
before or after the date of this Agreement) between the Company or any of its
Subsidiaries and customers, suppliers, partners, members or investors of the
Company or its Subsidiaries. Without limiting the generality of the foregoing,
Executive agrees that any designer, manufacturer, wholesaler or retailer which
designs, manufactures, markets or sells specialty apparel, clothing or
accessories to the age groups between eleven (11) and thirty-five (35) and where
such designer, manufacturer, wholesaler or retailer operates within seventy-five
(75) miles of any store location of the Company or any Subsidiary, would be “in
competition with the business of the Company” or its Subsidiaries.
     (b) Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly, own, solely as an investment, securities of any
person engaged in the business of the Company or its Subsidiaries which are
publicly traded on a national or regional stock exchange or on an
over-the-counter market, or an interest in a diversified mutual fund, hedge fund
or pooled investment account (including venture capital funds and private equity
funds), if Executive (i) is not a controlling person of, or a member of a group
which controls, such person, fund or account and (ii) does not, directly or
indirectly, own five percent (5%) or more of any class of securities of such
person, fund or account.
12. ANTISOLICITATION
     Executive promises and agrees that during his employment, and for a period
of one (1) year thereafter, he will not directly contact customers of the
Company or any of its Subsidiaries to encourage them to divert business from the
Company or a Subsidiary to any individual partnership, firm, corporation or any
other entity then in competition with the business of the Company or any
Subsidiary. Additionally, Executive promises and agrees that during his
employment, and for a period of one (1) year thereafter, he will not directly or
indirectly influence or attempt to influence vendors or business partners of the
Company or any of its Subsidiaries to divert their business from the Company or
a Subsidiary to any individual, partnership, firm, corporation or other entity
then in competition with the business of the Company or any Subsidiary.
13. SOLICITING EMPLOYEES
     Executive promises and agrees that during his employment, and for a period
of one (1) year thereafter, he will not directly or indirectly solicit any
employee of the Company or a Subsidiary to work for any business, individual,
partnership, firm, corporation, or other entity then in competition with the
business of the Company or any Subsidiary.
14. CONFIDENTIALITY
     Executive promises and agrees that he will not at any time (whether during
or after his employment with the Company), unless compelled by lawful process,
disclose or use for his own benefit or purposes or the benefit or purposes of
any other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise other than the Company and any
of its Subsidiaries or affiliates, any trade secrets, or other confidential data

14



--------------------------------------------------------------------------------



 



or information relating to customers, design programs, costs, marketing, sales
activities, promotion, credit and financial data, financing methods, or plans of
the Company or of any Subsidiary or affiliate of the Company; provided that the
foregoing shall not apply to information which is not unique to the Company (or
Subsidiary or affiliate, as applicable) or which is generally known to the
industry or the public other than as a result of Executive’s breach of this
covenant. Executive agrees that upon termination of his employment with the
Company or a Subsidiary for any reason, or upon the request of the Company or a
Subsidiary, he will return to the Company immediately all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Company, any Subsidiary or
affiliate of the Company. Executive further agrees that he will not retain or
use for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company, any Subsidiary or affiliate of the Company; provided, however, that
Executive may retain Executive’s rolodex, address books, information relating to
Executive’s compensation or relating to reimbursement of expenses, documents
relating to Executive’s participation in employee benefit plans or programs of
the Company or Subsidiary, any agreement between Executive and the Company or a
Subsidiary relating to Executive’s employment with the Company or a Subsidiary,
and other personal property provided that such items do not contain any
confidential information of the Company or a Subsidiary.
15. LITIGATION/AUDIT COOPERATION
     Executive promises and agrees that from the last day of the Term and
continuing until the Company receives its audited financial statements for the
Company’s second full fiscal year following the fiscal year of the Company in
which the Term ends or is terminated, Executive shall reasonably cooperate with
the Company and its Subsidiaries in connection with: (a) any internal or
governmental investigation or administrative, regulatory, arbitral or judicial
proceeding involving the Company and any Subsidiaries with respect to matters
relating to Executive’s employment with or service as a member of the Board or
the board of directors of any Subsidiary (collectively, “Litigation”); or
(b) any audit of the financial statements of the Company or any Subsidiaries
with respect to the period of time when Executive was employed by the Company or
any Subsidiaries (“Audit”). Executive acknowledges that such cooperation may
include, but shall not be limited to, Executive making himself available to the
Company or any Subsidiaries (or their respective attorneys or auditors) upon
reasonable notice for: (i) interviews, factual investigations, and providing
declarations or affidavits that provide truthful information in connection with
any Litigation or Audit; (ii) appearing at the request of the Company or any
Subsidiaries to give testimony without requiring service of a subpoena or other
legal process; (iii) volunteering to the Company or any Subsidiaries pertinent
information related to any Litigation or Audit; (iv) providing information and
legal representations to the auditors of the Company or any Subsidiaries, in a
form and within a time frame requested by the Board, with respect to the
Company’s or any Subsidiaries’ opening balance sheet valuation of intangibles
and financial statements for the period in which Executive was employed by the
Company or any Subsidiaries; and (v) turning over to the Company or any
Subsidiaries any documents relevant to any Litigation or Audit that are or may
come into Executive’s possession. The Company shall reimburse Executive for
reasonable travel expenses incurred in connection with providing the services
under this Section 15, including lodging and meals, upon Executive’s submission
of receipts. If, due to an actual or potential conflict of interest, it is
necessary for

15



--------------------------------------------------------------------------------



 



Executive to retain separate counsel in connection with providing the services
under this Section 15, and such counsel is not otherwise supplied by and at the
expense of the Company (pursuant to indemnification rights of the Executive or
otherwise), the Company shall further reimburse Executive for the reasonable
fees and expenses of such separate counsel.
16. INJUNCTIVE RELIEF
     Executive expressly agrees that the Company will or would suffer
irreparable injury if Executive were to breach any of Sections 11 through 15
above and that the Company would by reason of such conduct be entitled, in
addition to any other remedies, to injunctive relief. Executive consents and
stipulates to the entry of such injunctive relief prohibiting him from engaging
in conduct which violates any of the provisions of Sections 11 through 15.
17. ASSIGNMENT
     This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that, in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder. The
Company shall be required to cause such successor to expressly assume and agree
to perform this Agreement, in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place,
and any failure by the Company to comply with such requirement shall constitute
a material breach of this Agreement.
18. GOVERNING LAW
     This Agreement and the legal relations hereby created between the parties
hereto shall be governed by and construed under and in accordance with the
internal laws of the State of California, without regard to conflicts of laws
principles thereof.
19. ENTIRE AGREEMENT
     This Agreement (together with the exhibit hereto and any indemnification
agreement the parties may enter into as contemplated by Section 28) embodies the
entire agreement of the parties hereto respecting the matters within its scope.
This Agreement supersedes all prior agreements of the parties hereto on the
subject matter hereof. Any prior negotiations, correspondence, agreements,
proposals, or understandings relating to the subject matter hereof shall be
deemed to be merged into this Agreement and to the extent inconsistent herewith,
such negotiations, correspondence, agreements, proposals, or understandings
shall be deemed to be of no force or effect. There are no representations,
warranties, or agreements, whether express or implied, or oral or written, with
respect to the subject matter hereof, except as set forth herein.

16



--------------------------------------------------------------------------------



 



20. MODIFICATIONS
     This Agreement shall not be modified by any oral agreement, either express
or implied, and all modifications hereof shall be in writing and signed by the
parties hereto.
21. WAIVER
     Failure to insist upon strict compliance with any of the terms, covenants,
or conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.
22. NUMBER AND GENDER
     Where the context requires, the singular shall include the plural, the
plural shall include the singular, and any gender shall include all other
genders.
23. SECTION HEADINGS
     The section headings in this Agreement are for the purpose of convenience
only and shall not limit or otherwise affect any of the terms hereof.
24. ARBITRATION
     The Company and Executive hereby consent to the resolution by mandatory and
binding arbitration of all claims or controversies arising out of or relating to
this Agreement, its enforcement or interpretation, or because of an alleged
breach, default, or misrepresentation in connection with any of its provisions,
or any other controversy arising out of Executive’s employment, including, but
not limited to, any state or federal statutory claims, that the Company may have
against Executive, or that Executive may have against the Company or against any
of its officers, directors, employees or agents acting in their capacity as
such. Each party’s promise to resolve all such claims or controversies by
arbitration in accordance with the terms hereof rather than through the courts
is consideration for the other party’s like promise. It is further agreed that
the decision of an arbitrator on any issue, dispute, claim or controversy
submitted for arbitration, shall be final and binding upon the Company and
Executive and that judgment may be entered on the award of the arbitrator in any
court having proper jurisdiction.
     Except as otherwise provided in this procedure or by mutual agreement of
the parties, any arbitration shall be before a sole arbitrator (the
“Arbitrator”) selected from Judicial Arbitration & Mediation Services, Inc.,
Orange County, California, or its successor (“JAMS”), or if JAMS is no longer
able to supply the arbitrator, such arbitrator shall be selected from the
American Arbitration Association, and shall be conducted in accordance with the
provisions of California Civil Procedure Code Sections 1280 et. seq. as the
exclusive remedy of such dispute.
     The Arbitrator shall interpret this Agreement, any applicable Company
policy or rules and regulations, any applicable substantive law (and the law of
remedies, if applicable) of the state in which the claim arose, or applicable
federal law. In reaching his or her decision, the

17



--------------------------------------------------------------------------------



 



Arbitrator shall have no authority to change or modify any lawful Company
policy, rule or regulation, or this Agreement. Except as provided in the next
paragraph, the Arbitrator, and not any federal, state or local court or agency,
shall have exclusive and broad authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to, any claim that all or any part of this Agreement
is voidable. The Arbitrator shall have the authority to decide dispositive
motions. Following completion of the arbitration, the arbitrator shall issue a
written decision disclosing the essential findings and conclusions upon which
the award is based.
     Notwithstanding the foregoing, provisional injunctive relief may, but need
not, be sought by Executive or the Company in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally resolved by the
Arbitrator in accordance with the foregoing. Final resolution of any dispute
through arbitration may include any remedy or relief which would otherwise be
available at law and which the Arbitrator deems just and equitable. The
Arbitrator shall have the authority to award full damages as provided by law.
Any award or relief granted by the Arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.
     The Company shall pay the reasonable fees and expenses of the Arbitrator
and of a stenographic reporter, if employed. Each party shall pay its own legal
fees and other expenses and costs incurred with respect to the arbitration.
25. SEVERABILITY
     In the event that a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Furthermore,
any court order striking any portion of this Agreement shall modify the stricken
terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.
26. NOTICES
     All notices under this Agreement shall be in writing and shall be either
personally delivered or mailed postage prepaid, by certified mail, return
receipt requested:

  (a)   if to the Company:         Pacific Sunwear of California, Inc.
Attention: Chairman of the Board
3450 East Miraloma Avenue
Anaheim, California 92806

18



--------------------------------------------------------------------------------



 



      with copies to:         Pacific Sunwear of California, Inc.
Attention: General Counsel
3450 East Miraloma Avenue
Anaheim, California 92806         and         O’Melveny & Myers LLP
Attention: Jeffrey W. Walbridge, Esq.
610 Newport Center Drive, Suite 1700
Newport Beach, California 92660

  (b)   if to Executive:         At the address on file with the Company        
with copies to:

      Cooley Godward Kronish LLP
Attention: Craig E. Dauchy, Esq.
3175 Hanover Street
Palo Alto, CA 94304-1130

Notice shall be effective when personally delivered, or five (5) business days
after being so mailed. Any party may change its address for purposes of giving
future notices pursuant to this Agreement by notifying the other party in
writing of such change in address, such notice to be delivered or mailed in
accordance with the foregoing.
27. COUNTERPARTS
     This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
28. INDEMNIFICATION
     The Company hereby agrees to enter into a separate indemnification
agreement pursuant to which the Company will indemnify Executive and hold
Executive harmless to the maximum extent provided under the By-Laws or other
organizational documents of the Company and applicable law against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorney’s fees), losses, and damages
resulting from Executive’s good faith performance of Executive’s duties and
obligations with the Company. This obligation shall survive the termination of
Executive’s employment with the Company.

19



--------------------------------------------------------------------------------



 



29. LIABILITY INSURANCE
     The Company shall cover Executive under directors and officers liability
insurance both during and, while potential liability exists, after the term of
this Agreement in the same amount and to the same extent as the Company covers
its other officers and directors (except in no event shall the Company be
required to maintain such coverage for a period of more than six years after the
last day that the Executive served as an employee of the Company or a member of
the Board).
30. TAX MATTERS
     (a) Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
     (b) Section 409A Compliance. It is intended that any amounts payable under
this Agreement shall either be exempt from or comply with Section 409A of the
Code (including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Executive to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to Executive.
31. LEGAL FEES
     Upon presentation of appropriate documentation, the Company shall pay
Executive’s reasonable counsel fees incurred in connection with the negotiation
and documentation of this Agreement; provided, however, that in no event shall
the Company’s payment obligations pursuant to this Section 31 exceed Ten
Thousand Dollars ($10,000) in the aggregate.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first above written.

                  THE COMPANY:         Pacific Sunwear of California, Inc.    
 
           
 
  By:   /s/ Thomas J. Leary    
 
           
 
  Name:   Thomas J. Leary    
 
  Title:   Senior Vice President, General Counsel and Human Resources    
 
                EXECUTIVE:         Gary H. Schoenfeld    
 
                /s/ Gary H. Schoenfeld              

21



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RELEASE AGREEMENT
          This Release Agreement (this “Release Agreement”) is entered into this
___day of                      20___, by and between
                                        , an individual (“Executive”), and
Pacific Sunwear of California, Inc., a California corporation (the “Company”).
          WHEREAS, Executive has been employed by the Company or one of its
subsidiaries; and
          WHEREAS, Executive’s employment by the Company or one of its
subsidiaries has terminated and, in connection with that certain Employment
Agreement dated June 16, 2009 between the Company and Executive (the “Employment
Agreement”), the Company and Executive desire to enter into this Release
Agreement upon the terms set forth herein;
          NOW, THEREFORE, in consideration of the covenants undertaken and the
releases contained in this Release Agreement, and in consideration of the
obligations of the Company (or one of its subsidiaries) to pay severance
benefits (conditioned upon this Release Agreement) under and pursuant to the
Employment Agreement, Executive and the Company agree as follows:
          1. Termination of Employment. Executive’s employment with the Company
terminated on [                    , ___] (the “Separation Date”). Executive
waives any right or claim to reinstatement as an employee of the Company and
each of its affiliates. Executive hereby confirms that Executive does not hold
any position as an officer, director, employee, member, manager and in any other
capacity with the Company and each of its affiliates. Executive acknowledges and
agrees that Executive has received all amounts owed for his regular and usual
salary (including, but not limited to, any severance (other than any benefits
due pursuant to the Employment Agreement), overtime, bonus, accrued vacation,
commissions, or other wages), reimbursement of expenses, and usual benefits, and
that all payments due to Executive from the Company have been received.
          2. Release. Executive, on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company and each of its parents, subsidiaries and affiliates, past and present,
as well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, hereinafter
together and collectively referred to as the “Releasees,” with respect to and
from any and all claims, wages, demands, rights, liens, agreements or contracts
(written or oral), covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden (each, a “Claim”), which he now owns or holds or he has at any time
heretofore owned or held or may in the future hold as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Executive’s service as an officer, director, employee, member or
manager of any Releasee,

 



--------------------------------------------------------------------------------



 



Executive’s separation from his position as an officer, director, employee,
manager and/or member, as applicable, of any Releasee, or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever), whether known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of said Releasees, or any of them,
committed or omitted prior to the date of this Release Agreement including,
without limiting the generality of the foregoing, any Claim under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
the California Fair Employment and Housing Act, the California Family Rights
Act, or any other federal, state or local law, regulation, or ordinance, or any
Claim for severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability (the “Release”); provided, however, that the
foregoing Release does not apply to any obligation of the Company to Executive
pursuant to any of the following: (1) any equity-based awards previously granted
by the Company to Executive, to the extent that such awards continue after the
termination of Executive’s employment with the Company in accordance with the
applicable terms of such awards (and subject to any limited period in which to
exercise such awards following such termination of employment); (2) any right to
indemnification that Executive may have pursuant to the Bylaws of the Company,
its Articles of Incorporation or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) or applicable state law with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to his service as
an employee, officer or director of the Company or any of its subsidiaries or
affiliates; (3) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (4) any rights
to continued medical or dental coverage that Executive may have under COBRA (or
similar applicable state law); (5) any rights to severance benefits payable
under Section 6(b), 7 or 10(a) of the Employment Agreement in accordance with
the terms of the Employment Agreement; or (6) any rights to payment of benefits
that Executive may have under a retirement plan sponsored or maintained by the
Company that is intended to qualify under Section 401(a) of the Internal Revenue
Code of 1986, as amended. In addition, this Release does not cover any Claim
that cannot be so released as a matter of applicable law. Executive acknowledges
and agrees that he has received any and all leave and other benefits that he has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.
          3. 1542 Waiver. It is the intention of Executive in executing this
Release Agreement that the same shall be effective as a bar to each and every
Claim hereinabove specified. In furtherance of this intention, Executive hereby
expressly waives any and all rights and benefits conferred upon him by the
provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly consents
that this Release Agreement (including, without limitation, the Release set
forth above) shall be given full force and effect according to each and all of
its express terms and provisions, including those related to unknown and
unsuspected Claims, if any, as well as those relating to any other Claims
hereinabove specified. SECTION 1542 provides:
          “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR

2



--------------------------------------------------------------------------------



 



SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Executive acknowledges that he may hereafter discover Claims or facts in
addition to or different from those which Executive now knows or believes to
exist with respect to the subject matter of this Release Agreement and which, if
known or suspected at the time of executing this Release Agreement, may have
materially affected this settlement. Nevertheless, Executive hereby waives any
right, Claim or cause of action that might arise as a result of such different
or additional Claims or facts. Executive acknowledges that he understands the
significance and consequences of such release and such specific waiver of
SECTION 1542.
          4. ADEA Waiver. Executive expressly acknowledges and agrees that by
entering into this Release Agreement, Executive is waiving any and all rights or
Claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Release Agreement. Executive further expressly acknowledges
and agrees that:
          A. In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;
          B. Executive is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Release Agreement;
          C. Executive has voluntarily chosen to enter into this Release
Agreement and has not been forced or pressured in any way to sign it;
          D. Executive was given a copy of this Release Agreement on
[                    , 20___] and informed that he had [twenty one (21)/forty
five (45)] days within which to consider this Release Agreement and that if he
wished to execute this Release Agreement prior to expiration of such
[21-day/45-day] period, he should execute the Endorsement attached hereto;
          E. Executive was informed that he had seven (7) days following the
date of execution of this Release Agreement in which to revoke this Release
Agreement, and this Release Agreement will become null and void if Executive
elects revocation during that time. Any revocation must be in writing and must
be received by the Company during the seven-day revocation period. In the event
that Executive exercises his right of revocation, neither the Company nor
Executive will have any obligations under this Release Agreement;
          F. Nothing in this Release Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law.

3



--------------------------------------------------------------------------------



 



          5. No Transferred Claims. Executive warrants and represents that the
Executive has not heretofore assigned or transferred to any person not a party
to this Release Agreement any released matter or any part or portion thereof and
he shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.
          6. Compliance with Employment Agreement. Executive warrants and
represents that Executive has complied fully with his obligations pursuant to
the Employment Agreement. Executive covenants that he will continue to abide by
the applicable provisions of such Employment Agreement.
          7. Severability. It is the desire and intent of the parties hereto
that the provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
          8. Counterparts. This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
          9. Successors. This Release Agreement is personal to Executive and
shall not, without the prior written consent of the Company, be assignable by
Executive. This Release Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Release Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company’s assets, or to which the
Company assigns this Release Agreement by operation of law or otherwise.
          10. Governing Law. THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT
PREEMPTED BY UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING

4



--------------------------------------------------------------------------------



 



EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE STATE OF
CALIFORNIA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE FEDERAL
LAW AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE INTERNAL LAW
OF THE STATE OF CALIFORNIA, WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR
CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD
ORDINARILY APPLY.
          11. Amendment and Waiver. The provisions of this Release Agreement may
be amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.
          12. Descriptive Headings. The descriptive headings of this Release
Agreement are inserted for convenience only and do not constitute a part of this
Release Agreement.
          13. Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Release
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.
          14. Arbitration. The Company and Executive hereby consent to the
resolution by mandatory and binding arbitration of all claims or controversies
arising out of or in connection with this Release Agreement that the Company may
have against Executive, or that Executive may have against the Company or
against any of its officers, directors, employees or agents acting in their
capacity as such. Each party’s promise to resolve all such claims or
controversies by arbitration in accordance with this Release Agreement rather
than through the courts is consideration for the other party’s like promise. It
is further agreed that the decision of an arbitrator on any issue, dispute,
claim or controversy submitted for arbitration, shall be final and binding upon
the Company and Executive and that judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction.
          Except as otherwise provided in this procedure or by mutual agreement
of the parties, any arbitration shall be before a sole arbitrator (the
“Arbitrator”) selected from Judicial Arbitration & Mediation Services, Inc.,
Orange County, California, or its successor (“JAMS”), or if JAMS is no longer
able to supply the arbitrator, such arbitrator shall be selected from the
American Arbitration Association, and shall be conducted in accordance with the
provisions of California Civil Procedure Code Sections 1280 et. seq. as the
exclusive remedy of such dispute.

5



--------------------------------------------------------------------------------



 



          The Arbitrator shall interpret this Release Agreement, any applicable
Company policy or rules or regulations, any applicable substantive law (and the
law of remedies, if applicable) of the state in which the claim arose, or
applicable federal law. In reaching his or her decision, the Arbitrator shall
have no authority to change or modify any lawful Company policy, rule or
regulation, or this Release Agreement. Except as provided in the next paragraph,
the Arbitrator, and not any federal, state or local court or agency, shall have
exclusive and broad authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Release
Agreement, including but not limited to, any claim that all or any part of this
Release Agreement is voidable. The Arbitrator shall have the authority to decide
dispositive motions. Following completion of the arbitration, the arbitrator
shall issue a written decision disclosing the essential findings and conclusions
upon which the award is based.
          Notwithstanding the foregoing, provisional injunctive relief may, but
need not, be sought by Executive or the Company in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
resolved by the Arbitrator in accordance with the foregoing. Final resolution of
any dispute through arbitration may include any remedy or relief which would
otherwise be available at law and which the Arbitrator deems just and equitable.
The Arbitrator shall have the authority to award full damages as provided by
law. Any award or relief granted by the Arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.
          The Company shall pay the reasonable fees and expenses of the
Arbitrator and of a stenographic reporter, if employed. Each party shall pay its
own legal fees and other expenses and costs incurred with respect to the
arbitration.
          15. Nouns and Pronouns. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and
vice-versa.
          16. Legal Counsel. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Executive acknowledges and agrees
that he has read and understands this Release Agreement completely, is entering
into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Release Agreement and he has had ample opportunity to do so.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



          The undersigned have read and understand the consequences of this
Release Agreement and voluntarily sign it. The undersigned declare under penalty
of perjury under the laws of the State of California that the foregoing is true
and correct.
     EXECUTED this                      day of                      20___, at
Anaheim, California.

                      “Executive”    
 
                              Print Name:        
 
               
 
                    PACIFIC SUNWEAR OF CALIFORNIA, INC.,         a California
corporation,    
 
               
 
  By:                        
 
  Name:                         
 
  Title:                        

7



--------------------------------------------------------------------------------



 



ENDORSEMENT
          I,                                                             ,
hereby acknowledge that I was given [21/45] days to consider the foregoing
Release Agreement and voluntarily chose to sign the Release Agreement prior to
the expiration of the [21-day/45-day] period.
          I declare under penalty of perjury under the laws of the United States
and the State of California that the foregoing is true and correct.
          EXECUTED this [___] day of [                     20___], at Anaheim,
California.

                       
 
  Print Name:        
 
           

8